            Case 1:19-cv-02184-TJK Document 6 Filed 08/01/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
United States Department of Justice
Consumer Protection Branch
450 5th St. NW, Suite 6400
Washington, DC 20001

                      Plaintiff,
                                                    Case No. 19-cv-2184 (TJK)
       v.

FACEBOOK, INC.,
1 Hacker Way
Menlo Park, CA 94025

                      Defendant.


                                   APPEARANCE OF COUNSEL

       To: The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Defendant Facebook, Inc.



Dated: August 1, 2019
       Washington, D.C.

                                             Respectfully submitted,

                                              /s/ Joshua S. Lipshutz
                                             Joshua S. Lipshutz (D.C. Bar No. 1033391)
                                             GIBSON DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue, N.W., Suite 300
                                             Washington, D.C. 20036-5306
                                             Telephone: 202-955-8500
                                             jlipshutz@gibsondunn.com

                                             Counsel for Defendant Facebook, Inc.
